ATTORNEY GRIEVANCE COMMISSION                                                               *      IN THE
OF MARYLAND
                                                                                            *      COURT OF APPEALS

                                                                                            *      OF MARYLAND
v.
                                                                                            *      Misc. Docket AG No. 93

ERNEST P. FRANCIS                                                                           *      September Term, 2020


                                                                                    ORDER

                        Upon consideration of the Amended Petition for Disciplinary or Remedial Action,

 with attached certified copy of an Order entered January 12, 2021, whereby the

 Virginia State Bar Disciplinary Board revoked the license of Ernest P. Francis to

 practice law in Virginia, effective March 23, 2021; and it appearing that Ernest P.

 Francis, Respondent, is admitted to the Bar of this Court, it is this 24th day of August,

 2021



                        ORDERED, by the Court of Appeals of Maryland, in accordance with Maryland

 Rule 19-737(d), that Ernest P. Francis be, and he is hereby, disbarred, effective

 immediately, from the practice of law in the State of Maryland; and it is further



                        ORDERED, that the Clerk of this Court shall strike the name of Ernest P. Francis

 from the register of attorneys in the Court and comply with the notice provisions of

 Maryland Rule 19-761(b).

  Pursuant to Maryland Uniform Electronic Legal
 Materials Act
 (§§ 10-1601 et seq. of the State Government Article) this document is authentic.

                                                                                      /s/ Mary Ellen Barbera
                         2021-08-24 16:06-04:00
                                                                                             Chief Judge

 Suzanne C. Johnson, Clerk